RE: CASE NUMBER: 12-14-00203-CV
                                                                         FILED IN COI : QFAPPEALS
TRIAL COURT CASE: 12-1808-D                                              12th Coij
                                                                          p——                 . _—




IN THE MATTER OF                                             IN THE


THE MARRIAGE OF


LINDA C. TATE                                           TWELFTH COURT OF APPEALS


     Vs                                                  SMITH COUNTY, TEXAS

LARRY DONELL REDDIC SR.




             MOTION TO RECONSIDER NO EVIDENCE SUMMARY JUDGMENT

                                      AND


            THE RELIEF OF MARRIAGE AND GRANT DIVORCE ACCORDING TO LAW




TO THE HONORABLE TWELFTH COURT OF APPEALS

Linda C. Tate, (pro se, with head injury, memory and comprehension is limited) so if not in
properformat please excuse trying my best to comply. Here comes Linda C. Tate before the
Honorable Twelfth Court of Appeals, Smith County, Texas is bringing this Motion in pursuit of
Justice and Law. Upon the review of truth and facts I am asking the Courts to Reconsider No
EvidenceSummary Judgment and the Relief in the Matter of Marriage of Linda C. Tate and Larry
Donell Reddic Sr. according to Law.

The Motion for No Evidence Summary Judgment rendered in husband's favor on 3/10/2014
should be dismissed

Order for Discovery Completion was to be complied by 12/18/2013 Linda C. Tate had legal
counsel on 12/18/2014. Tex. R. Civ. P. 193.6(a)

Days from being two (2) months after the Discovery Completion order not being complied by,
is when the motion for No Evidence Summary Judgment 2/14/14.
Linda C. Tate (being pro se and limited disabilities due to head injury) husband's counsel
Brumbelow chose to attack a defenseless litigant with her motion instead of legal counsels of
Linda C. Tate who did not comply to the Orders of the Court.

The Orders from the 321st Dist. Court on 12/18/2013 ordered that the Discovery Completion
and the Final Mediation to be complied by that date. Neither counsel complied to either order
on 12/18/2013.

Brumbelow, husband's counsel never gave the Courts a Notice nor filed a Motion regarding the
noncompliance of the Orders of 12/18/2013 because she too was in noncompliance to Judge
Carole Clark's Orders.

Final Mediation was to be held at (Appointed Mediator) Beau Sinclaire Law Office, 400 S.
Broadway Ave. Ste. 102, Tyler, Texas 75702, tele: (903) 533-1005, fax: (903) 533-1379. Neither
Brumbelow, Fletcher, Healy (counsels of Linda C. Tate), or Larry Donell ReddicSr. appeared for
the Order of the Court.

Beau Sinclaire stated to Linda C. Tate that he had been waiting on counsels of trial court case:
12-1808-D to contact him to affirm the order but neither one had contacted him. Linda C. Tate
asked if she could get that in writing and he stated with disgust Brumbelow made no contact
either. No respect for the Orders of the Courts, Judges or Laws. See Scheduling Orders for third
(3rd) Setting of 1/14/2014.
Linda C. Tate was the only party to trial court case: 12-1808-D to comply by the Courts Order
for the Final Mediation on 12/18/2013 at Beau Sinclaire's Office.

Linda C. Tate has been denied all of her liberties of freedom because of perjury, entrapment
and fraud. Tex. R. Civ. P. 38.1(e), Rule 503.(d)(l)




On 6/27/2012

   1. Linda C. Tate filed the petition for a Divorce at the advice of the Social Security
      Administration to dissolve the 11 year marriage of 17 years (then), now 13 married of 19
      years to Larry Donell Reddic Sr. TFC 2.401, IRS CODE 6013, PUBLICATION 501
   2. The Internal Revenue Service (IRS) stated that a legal divorce is required through the
       judicial system and they do not acknowledge common law marriages but honor each
       state that do so but when couples file under the Federal status "Married Filing Joint"
       they are agreeing that they are legally married and the information provided is accurate
       and both spouses must sign. They filed several times and both Larry Donell Reddic Sr.
      and Linda C. Tate did sign each year they filed. Internal Revenue Service Code 6013,
      Publication 501
  3. Husband Larry Donell Reddic Sr. left their residence, disappeared without a trace,
      changed his cell phone number of 13 years, and stopped all communication with Wife
      suddenly without notice, two days after leaving their residence at 16397 CR 363,
      Winona Texas 75792. TFC 6.005
  4. Weeks later after husband left his wife and residence, Linda C. Tate had learned and
      heard her husband Larry Donell Reddic Sr. stood in a church with a woman he met off
      the internet saying "HE DO", he do what? Without a Divorce from Linda C. Tate:
      Intentionally Committing a felony, bigamy, abandonment, fraud. TFC 2.002, TFC 2.22,
      TFC 2.401, TFC 2.501, TFC 3.002, TFC 3.003(b), TFC 6.002, TFC 6.003, TFC 6.005, TFC
      6.202, TFC 7.001, TFC 7.001, TFC 7.002, TFC7.003, TFC 7.004, TFC 7.005, TFC 7.007, TFC
      7.009, TFC 8.001, TFC 8.051(2)(A)(B), TFC 8.052(3)(4)(6)(7)(9)(10), TFC 8.054(2)(A)(B),
      TFC 8.055(1)(A-G), TFC 9.013, TFC 9014, TFC 9.101




6/27/2012 -1/8/2014

   1. Linda C. Tate filed petition for divorce herself on 6/27/2012
   2. Linda C. Tate had hired legal counsel Fletcher
   3. Over 100+ items mostly documentation of High Seal of Authority Authorized by Law that
      was given to Fletcher to befiled and presented to Courts by Linda C. Tate 1st day ofhire.
      Tex. R. Civ. P. 902(l-2)(4-5)(8)(10-ll), Rule705(a), Rule 901a(7)(10), Rule 1004, Rule
      1005, Rule 1006
      (a). Afterl8 months of hire, Fletcher and co-counsel Healy demanded by12/16/2013
      $15,000 +$25,000 ifthere was a need to goto trial which wasweeks away $40,000 or
      they was going to get offthe case 12-1808-D, Linda C. Tate was out of $18,800.
      (b). Fletcher failure (3 Scheduling Orders). Linda C. Tate was unaware ofthe 2n
      SchedulingOrder of August 20, 2013. Counsels never informed client of such setting.
      Tex. R. Civ. P. 504a(3)
      (c). Failure to disclose the (Key) 2002 Texas State Department of Public Safety issued by
      the State of Texas W-2 employee tax statement to client with Linda C. Tate's residence
     of he and his Wife located at 16397 CR 363, Winona Texas 75792 on it. Tex. R. civ. P.
     503d(3)(4)
     (d). In the Court Ordered Deposition of Larry Donell Reddic Sr. on 7/17/2013 Under Oath
     he stated "he never lived there", "didn't have or received mail there", the 'Texas State
     patrol car never resided there" but the (Key) 2002 W-2 says different also (the
     community witness statements says different). Tex. R. Civ. P. 801e(3), Rule 705(a)
     (e). How would the DPS know Linda C. Tate address if he didn't live there and he did
     until he disappeared and weeks later stood in a church with a woman he met off the
     internet. Tex. R. Civ. P. 504a(4)(c), TFC 7.009
     (f). That one (Key) document that was given to Linda C. Tate by Fletcher with the
     returned items from Fletcher Law Office was hid in the next to the last page of Linda C.
     Tate's Deposition away from its original presentation. Fletcher knew of its importance
     (KEY) to case 12-1808-D. Tex. R. Civ. P. 404(b)
     (1). A copy of (Larry Donell Reddic Sr. and Linda C. Tate) 2002 original tax returns W-2
     issued by the State of Texas and the missing piece needed to end all intentional disputes
     in the delay of justice and prohibited liberties of Linda C. Tate. Tex. R. Civ. P. 404(b)
     (2). That document proves Marriage also husband's counsel intentional assistance to
     aide in crime and fraud against Linda C. Tate, the Wife of Larry Donell Reddic Sr. Tex. R.
     Civ. P. 503.(d)(l), Rule 404(b)
     (g). Tina Brumbelow helped in the discovery of that Texas State W-2 document by
     requesting, gathering, reviewing, sharing, sending and the filing of, but stood before the
     courts and stated NO EVIDENCE In trial court case: 12-1808-D. Brumbelow knew of the
     over 100+ and of the Court Ordered Depositions.Tex. R. Civ. P. 504a(4)(A)
     (h). How long has Fletcher had that one (KEY) document? Production was done in 2012.
     It's undisputed both counsels had the (KEY) determining document it in their possession
     even her husband he produced it. Rule
     (i). Brumbelow, Fletcher and Husband knew of the existence of the Texas State W-2 of
     Larry Donell Reddic Sr. for the year 2002 that shows place of residence through the
     State of Texas, perjury, intentional fraud against Linda C. Tate and has been for years.
     Masey v. Masey, 807 S.W. 2d 391 (Tex. CT. App. 1991)
4.   Linda C. Tate handed her new hired counsel Fletcher 100+ documents; photos, High Seal
     of Authority documents, pre filed seals of Authority that she retrieved from her
     residence that she and husband Larry Donell Reddic Sr. resided along with Linda C. Tate
     children. Tex. R. Civ. P. 1006
5. Linda C. Tate expected all document to be filed with the courts no later than the second
     (2nd) day of her possession whether she used them or not. Nowadays technology has
     advanced to e-file in the courts where you can file a document from your office in case
     of fire, lost, stolen or destroyed. Linda C. Tate could have filed all the 100+ herself they
     were in her possession within her storage building at home.
6. A prime example why received documents from clients should be filed immediately is
     when Linda C. Tate's withdrawing counsel returned most of the 100+ documents and
     items some items was not listed that was given to her like: (a). Now deceased neighbor's
     witness statement of Mrs. Jewel Choice,
     (b). Apartment's assistant maintenance personnel, Bryan Kirkling 2006-2009 of
     Bellwood Rd Apts. sworn witness statement.
     (c). Clifton Bradford Jr., original hand written statement
     (d). Cutiest Bell, neighbor's witness statement, sister photo's missing.
     (e). Client called several times for the return of unreturned items but Fletcher assistant
     Leslie said she would call once she found them she still await that call.
7. (f). It's very important to file a client document if something happens (organized and
     structure). Tex. R. Civ. P. 803(24)


8.   No paying client should have to make a call like that, if so they should be told everything
     was e-filed to the courts. In 18 months not one document filed, or e-filed to the courts
     by Natalie Fletcheror Healy from 1st day of hire. There is no excuse, paid $18,800 and
     both were requesting $40,000 more, weeks before scheduled trial on 1/14/14/ to
     complete trial court case number: 12-1808-D not the $1,200 most pays for divorce.
9.   Linda C. Tate had a copy of their 2002 tax return status "Married Filing Joint", but I
     didn't have any attachments. Larry Donell Reddic Sr. produced it in the discovery. Tex. R.
     Civ. P. 401

10. Three (3) Scheduled Hearings. See Scheduling Order of trial court case number: 12-
     1808-D should have been finalized 4/16/2013. Linda C. Tate had proof of marriage, hired
     Fletcher to protect her interest in the community property which was never received.
11. Upon review of Index Pleadings a lot of continuances in 12-1808-D and request of
     monies from counsel Fletcher.

12. No Evidence was filed on Linda C. Tate's behalf even when Discovery Completion orders
     of court deadline of 12/18/2013 was intentional disregarded by Fletcher and Healy,
     although husband's counsel Tina Brumbelow never filed a Notice or Motion to the
     Courts about the order not being complied. Linda C. Tate still had hired counsels Natalie
     Fletcher and Healy on 12/18/2013. They withdrew on 1/6/14 and 1/8/14.
13. Linda C. Tate believes that if she would have handled her own divorce it would be over
     and $28,800 richer also not in now financial ruins.
14. After 2.5 years almost three, setbacks, she is where she started pro se with all the
     documents retrieved from home at 16397 CR 363, Winona, Texas 75792
   15. High Seal documents of Authority that shows truth and Law. Intentional Fraud, perjury,
        and abuse is the only reason why this marriage has not been dissolved according to Law

On II16-17/2013

   a. Depositions Order by the Court Under Oath of Larry Donell Reddic Sr. and Linda C. Tate

On 1/6/2014

   a.   Linda C. Tate lead counsel Fletcher withdrew date

On 1/8/2014

   a.   Linda C. Tate co- counsel withdrew date
   b. Linda C. Tate officially became pro se date
   c.   Pre-trial date
   d. Linda C. Tate requested to take husband Larry Donell Reddic Sr.'s counsel Tina
        Brumbelow the three(3) black binders of evidence prepared for her to her office which
        was only a block from Smith County Court House at 210 S. Broadway, Tyler, Texas
   e.   Linda C. Tate waited for hours outside the court house waiting on the approval of
        husband's counsel Tina Brumbelow but never received it so I went back into the court
        house once it began to sleet and filed the three (3) black binders before the ice storm
        came.

   f.   This is when Linda C. Tate realized that Tina Brumbelow husband's counsel was avoiding
        receiving the binders of facts and documents of High Seals of Authority, the 100+
        documents filed at the 321st Dist. Court.

On 1/14/2014

   a.   Date of Scheduled Trial. See Scheduling Order

On 2/14/2014

   1. Tina Brumbelow, counsel for Larry Donell Reddic Sr. filed a Motion for No Evidence
        Summary Judgment in the trial court case number 12-1808-D in the Matter of Marriage
        between Linda C. Tate and Larry Donell Reddic Sr. Knapp v. Eppright, 783 S.W. 2d
        293,295 (Tex. App.-Houston [14th Dist.]1989, No Writ.
   2. The Court Order for the Discovery Completion date was 12/18/2013. Linda C. Tate had
      legal counsels on 12/18/2013 who did not comply to the Orders of the Court. Not Linda
        C. Tate otherwise if known she would have complied as she done on the 1/8/14 filing.
3. Days from being two (2) months after the noncompliance of Discovery Completion
     Order that Linda C. Tate hired counsels did not comply to the Order, Tina Brumbelow
     entered a No Evidence Summary Judgment Motion on 2/14/14.
4. The No Evidence Summary Judgment Motion Brumbelow filed should have been issued
     to Fletcher and Healy. On 12/19/2013. Two months later she filed the Motion on Pro Se
     Linda C. Tate (with head injury) she knew of her limited disabilities.
5. No Notice or Motions to the Courts that the Discovery Completion Order or the Final
     Mediation Order of 12/18/2013, neither had not been complied by Fletcher or Healy
     counsels of Linda C. Tate in trial court case 12-1808-D.
6. The Order of Discovery Completion and the Final Mediation was never intentionally
     complied by either counsel in case: 12-1808-D that was scheduled on 12/18/2013.
7.    Final Mediation at Beau Sinclaire Law Office was intentionally disregarded by all
     counsels in case: 12-1808-D. Linda C. Tate was the only person of appearance for the
     mediation on 12/18/2013.
8. Mr. Beau Sinclaire of Sinclaire Law Office stated on 12/18/2013 to Linda C. Tate that he
     had been waiting on Fletcher and Brumbelow to call to confirm their appearance to the
     Mediation Order of the Courts but neither one, Brumbelow, Fletcher, Healy or Larry
     Donell Reddic Sr. had contacted him or appeared for the order to be held at Sinclaire
     Law Office, Tyler, Texas.
9. This total disregard of the Law and the ones we hold accountable to protect it, honor,
     uphold, serve, defend, Pledge to an Oath, citizens trust, are the ones who on a daily
     constantly violate it.
     a. Since the proceeding of trial court case 12-1808-D, Linda C. Tate has had the
          opportunity to observe firsthand the injustice and attack against her by counsels
          that has been intentional and personal.
     b. Excessive amounts of monies paid and requested or they'll walk off case weeks of
          trial. It appears that the noncompliance of the 12/18/2013 was because of disregard
          or planned for an extension for more monies to be rendered from Linda C. Tate by
          hired counsels

     c.   Hiding and failure to disclose sensitive (key) evidence from client assisting in the
          delay of liberties of Linda C. Tate.
     d. Perjury to Judge Carole Clark with no regards of Authority or consequences
     e.   Counsels appears to judicial settings of choice but not by the Orders of the Court
     f.   Sharing confidential information Linda C. Tate shared with Fletcher on 1/8/2014
          about finding the Texas State employee W-2 tax statement of Larry D. Reddic Sr.with
          their Winona address on it to Husband's counsel Tina Brumbelow about me finding
          it away from its original presentation as if it was being hid in the next to the last
          page of Linda C. Tate Deposition of 07/16-17/2013. Linda C. Tate was standing
            behind Fletcher and Brumbelow stated "he will be jumping through hoops". Tex. R.
            Civ. P. 504a(l)

On 3/10/2014

        Linda C. Tate (pro se) with a head injury, processing things and comprehension are not
        100% but not 0%, especially spoken words are now sometimes challenging when normal
        conversations loses her if spoken at a fast pace. Brumbelow and Husband knew of Linda
        C. Tate's limited disabilities throughout the years.


   1.   Linda C. Tate really didn't know why her husband's Larry Donell Reddic Sr. counsel Tina
        Brumbelow would file such a judgment on 2/14/2014, days from being two (2) months
        after the noncompliance of her hired then counsels, when the Discovery Completion
        and Final Mediation was to be complied by 12/18/2013 when Linda C. Tate had legal
        counsels. See3rd Scheduling Order oftrial case number 12-1808-D
   2. Linda C. Tate's filing was done the very day of their pre-trial 1/8/2014, the same day she
      tried to give Tina Brumbelow three (3) binders of evidence that she was denied in taking
        in to Brumbelow's office to give her.
   3. Linda C. Tate was asked about "responding" to the Courts regarding the No Evidence
        Summary Judgment she stated "NO", she had already filed the 100+ documents (3 black
        binders)with the 321st Dist. Court on 1/8/2014, those binders [were stamped, taken
        into 321st Dist. Court possession, given back at a later date of 1/14/141. Tex. R. Civ. P.
      902(1)(2)(4)(5)(8)(10-11)
   4. Anyone would assume filing in that order was proper. Ifthe filing wasn't correct why
        would clerks stamp for acceptance to the courts, take it and give back at a later date.
   5. No one said otherwise, the 321st Court clerk Sara who returned the 3 black binderson
        1/14/2014 to Linda C. Tate., nor did the accepting clerk say there was an error in the
        filing of mostly High Seal of Authority Documents within the binders. No affidavit
        needed. Tex. R. Civ. P. 902(1)(2)(4)(5)(8)(10)(11)
   6.   Linda C. Tate being an US Veteran and Larry Donell Reddic Sr. being a Texas State
        employee, most of filed document by her were of Federal or State.
   7. Linda C. Tate mistakenly assumed that there was no need to respond to the courts
        because she mistakenly thought everything in the filing was okay and ready to be
        presented to the Courts. Cf. Stanley V. Citifinancial Mortg. Co., 121 S.W. 3d 811, 815-16
      (Tex. App.-Beaumont 2003)
   8. That is when Linda C. Tate realized that Tina Brumbelow was avoiding receiving the
        three (3) black binders that Linda C. Tate had prepared for her, three (3) for the courts
        and three (3) for self.
9. Linda C. Tate did respond to Tina Brumbelow on 2/19/2014 via certified return receipt
   of the three (3) black binders that she had been trying to give her but refused by
   avoiding to accept, along with a letter stating that she had filed the contents of the
   three (3) black binders with the Courts on 1/8/2014, the same day her office denied
   Linda C. Tate from taking them to her which is only a block from the Smith County Court
   House before the sleet began to fall. Linda C. Tate stays 20 miles away, the rural of
   Winona, Texas.
10. Not at any time did the clerk state to Linda C. Tate that the filing on 1/8/14 were not in
    proper order to be filed once she accepted the three (3) black binders otherwise she
   would have given them back to for the correction. Smith County has a Notary in the
    Library basement if she had known of any corrections needed. She had been waiting for
   Tina Brumbelow outside of Smith County Court House for hours to get her approval
   which she never received or was given.
11. The Courts gave back the (3 black binders) to Linda C. Tate on 1/14/2014 from the 321st
   Dist. Court Clerk Sara.
   a.   Sara never stated that the three (3) binders had not been entered into the recording
        of the Court to Linda C. Tate nor did she state there was a need for an affidavit. See
        the Discovery Document Index, No. 236, SARA the 321st Dist. Court Clerk posted
        "Mrs. Reddic filed a bunch of exhibits in with her "Judgment Entry Decree of
        Divorce)-Sara (was on this morning's docket 01/08/2014). Tex. R. Civ. P. 901, Rule
        902
   b. Clerks of the judicial system can't tell a citizen seeking justice "you need an
        affidavit"?
   c. According to Tex. R. Civ. P. 901, Rule 902(1)(2)(4)(5)(8)(11), Documents of High Seals
      of Authority do not need an affidavit. No need to question its truth because it's
        based upon law.
   d.   High Seals of Authority Documents from the State of Texas, US Treasury Dept.
        Internal Revenue Service, Social Security Administration, Texas Department of Public
        Safety, Veterans Affairs, Texas State Office of Attorney General, Notarized Witness
        Statements, Texas State Troopers Association, Department of Public Safety Officers
        Association, United States Postal Services, Pre filed documents, State of Texas
        Security Officer license (non-commissioned), Texas State calendar, Sealed
        documents, Smith County Tax Records, Texas Rehabilitation Commission, under oath
        copied pages of Larry Donell Reddic Sr.'s deposition with responses from
        documents, cell phone records, medical records, bank accts. of Larry to show
        intentional perjury, bigamy, fraud, abuse were among the 100+ documents filed on
        1/8/2014 by Linda C. Tate. Tex. R. Civ. P. 1006
        Tina Brumbelow, counsel for Larry Donell Reddic Sr. committed perjury to the judge
   a. She stated that there was "No Evidence", she received via certified return receipt
       from USPS dated 2/19/2014 to her from Linda C. Tate on 2/20/14, the $18.35 (3
       black binders) and the $6.98 (letter). Daughter of Linda C. Tate took pictures of Tina
       Brumbelow with the three (3) black binders in her possession the very date of the
      No Evidence Summary Judgment on 3/10/2014. Tex. R. Civ. P. 503(d)(1)
   b. She being Husband's counsel since 7/2012, she assisted in the gathering, producing,
       the requesting, sharing, filing of all evidence of both counsels from start, she
       committed perjury. Tex. R. Civ. P. 504a(4)(A)
   c. If the response asked in the Courts about "responding" was addressed to Tina
       Brumbelow in the receiving of a response from Linda C. Tate? Certified via return
       receipt from USPS sent on 2/19/2014 from Linda C. Tate and Tina Brumbelow
       received on 2/ 20/ 2014. She stated to the courts and Judge Carole Clark there was
       no response, she committed perjury.
   d. She stated to the Judge Carole Clark that Linda C. Tate was married to someone else,
       she committed perjury
12. She stated to the Judge Carole Clark that discovery was to be complied 12/18/2013.
    a. She didn't inform the judge that a scheduled Final Mediation was to be compiled by
       12/18/2013 also and that she, Fletcher, Healy or Larry Donell Reddic Sr. attended, no
       contact or communication with Mediator Beau Sinclaire as he waited on their call to
       satisfy order from the Courts but no response to he stated to Linda C. Tate that
       attended the Order of the Courts on 12/18/2014.
13. "With No Regards of the Court's Authority is the highest form of Disrespect" Tina
   Brumbelow, Natalie Fletcher, Healy or Larry Donell Reddic Sr. never contacted Mr. Beau
   Sinclaire (Mediator) in regards to the Court's order of the Final Mediation in the matter
   of trial court case 12-1808-D on 12/18/2013 nor the compliance of the court's order".
   See (3rd Scheduling Order)
14. Linda C. Tate was the only one appeared for the mediation and this is what Mr. Beau
   Sinclaire of Sinclaire Law Office stated to Linda C. Tate on 12/18/2013 at his office
   located 400 S. Broadway Ave. Ste. 102, Tyler, Texas 75702, telephone (903) 533-1005,
   Fax: (903) 533-1379. See Scheduling Order in trial court case number: 12-1808-D on
   12/18/2013.
15. Mr. Sinclaire (Mediator) appeared at the Pre-trial Hearing on 1/8/2014.
       a. Mr. Sinclaire knowing that Tina Brumbelow, Fletcher, Healy or Larry Donell
           Reddic Sr. did not comply with the Court Orders for 12/18/2013.
       b. He asked for Tina Brumbelow, Larry Donell Reddic Sr. and Linda C. Tate to meet
          at his office on the 1/11/2014, after the scheduled pre-trial that was on 1/8/14
          and days from scheduled trial hearing date of 1/14/14.



                                                                                             10
       c. The violation for not complying wasn't a mistake by either legal counsel involved
            in trial court case number: 12-1808-D. It was a matter of disrespect, a disregard
            of the Authority not only the Court but to the Judge Carole Clark and disgust of
            Mr. Sinclaire, for his time wasted.
       d. No Motion to extend time for Final Mediation to the Courts showing failure to
            comply with the orders of Final Mediation from Tina Brumbelow in the INDEX
            PLEADINGS as of this day.
16. Neither did Tina Brumbelow inform Judge Carole Clark that Linda C. Tate still had legal
   counsels on 12/18/2013 since discovery should have been complied [3/10/14 -Court
   Record- pg.6 (13-21)].
       a. The completion order of discovery wasn't an issue on 12/18/2013,12/19/2013,
            to Husband's counsel Tina Brumbelow since the order of the Court had not been
            complied by Fletcher or Healy.
       b. There's was not a "Motion" presented to the Courts in the INDEX PLEADINGS for
            a No Evidence Summary Judgment to Linda C. Tate's lead counsel Fletcher that
            was filed by Tina Brumbelow that withdrew on 1/6/14, or to co-counsel Healy
            that withdrew 1/8/14.
       c.   Discovery completion issues should have been addressed to Fletcher and Healy
            like any other professional counsel would do defending their client in pursuit of
            justice, instead of waiting until 2/14/14 (a month after scheduled trial date of
            1/14/14, also days of being two (2) months after the non-compliance with the
            Court order for the completion of discovery on 12/18/2013) in the trial court
            case number: 12-1808-D.
       d. The 321st Dist. Court was opened she never filed a Motion for No Evidence
            Summary Judgment not even on the day Linda C. Tate's lead counsel Fletcher
            withdrew 1/6/14 or on 1/8/14 co- counsel Healy withdrew in the Index
            Pleadings. No Notice or Motion to Courts not even to Judge Carole Clark.
       e. The completion of discovery on 12/18/2013 wasn't an issue to Husband's
            counsel Tina Brumbelow, and she being a professional counsel with a paying
            client? What counsel wouldn't notify the Courts of a non-compliance of a Court
            Order, maybe one who has intentions to commit fraud to file when Linda C. Tate
            become pro se for only a month, defenseless, to stop all avenues of her rightful
            liberties of Law, attack, fraud to assist in the continued mental anguish that has
            been placed on Linda C. Tate in pursuit of Justice.
       f.   Brumbelow, waited until 2/14/14, also being days of two (2) months later after
            discovery compliance of 12/18/2013 and attack Linda C. Tate being pro se for
            only a month, defenseless towards her fraud, intentional entrapment,



                                                                                               11
              intentional infliction of emotional distress, intentional delay of faced denials in
              her pursuit of Law and Justice,
         g.   Linda C. Tate feels this attack is Personal and Cruel to intentionally strip a person
              of their entitlements, freedoms and liberties, with no regards of the law or
              penalties thereof. Tex. R. Civ. P. 503(d)(1), TFC6.002.
17. Tina Brumbelow counsel of Larry Donell Reddic Sr. sent the Motion for No Evidence
   Summary days of being two (2) months, after Court's order on discovery completion
   compliance had not been met to Linda C. Tate on 2/14/14. Actually the No Evidence
   Summary Judgment should have went to the legal counsels that Linda C. Tate paid
   $18,800 and were still legally still under contract until withdrawal through the Courts.
   a. The Motion for No Evidence Summary Judgment shouldn't been permitted on
      3/10/2014 due to intentional entrapment, intentional delay of justice, intentional
         emotional distress with the intent to sabotage case 12-1808-D. Two months later
         and no notification to Courts about the order of Discovery completion day of
         12/18/2013.
   b. If the Court's response was meant for Linda C. Tate in regards to the response of
         getting the 3 black binders to Tina Brumbelow.
   c. According to Tex. R. Civ. P. 9.2(b)(1), the "Mailbox Rule" if the filing was on
         2/14/2014.
         (1). It actually allows an additional 3 days which allows 24 days under Rule 9.2.
         (2).The count starts on 2/15/2014
         (3).The 15th + (13) = February 28' 2014 + March 10, 2014. (13 + 10)=23 (didn'tmeet
         24 days) Earliest NESJ Judgment should have been issued on March 11, 2014.
         (4). Smith County Court House was closed due to ice storm on March 3rd2014 and
         March 4th2014 due to ice storm, that's two(2) makeup days
         (5).The 23 days + 2 makeup days + 1 (from 23) = (26 total days) Earliest NESJ
         Judgment should have been issued is on March 13, 2014
         (6) NO EVIDENCE SUMMARY JUDGMENT WAS ISSUED ON WRONG DATE. Tex. R. Civ.
         P. 9.2(b)(1)
18. Tina Brumbelow didn't inform Judge Carole Clark about the Court Ordered Deposition
   held Under Oath on 7/16/2013 and 7/17/2014 of Linda C. Tate and Larry Donell Reddic
   Sr.



19. NO EVIDENCE SUMMARY JUDGMENT was entered 3/10/2013 because the Judge Carole
   Clark stated that filed stamped evidence given to the courts was not a response. Any
   orders from the Courts should be notified immediately upon noncompliance unless
   there's malicious intent of the party or disregards of that order.



                                                                                                    12
   a.   Linda C. Tate made the mistake thinking that if the courts accepts a document,
        stamp it, hold in their possession for a week, then later return the document
        without stating "you need an affidavit" or "we didn't record the documents given"
        for whatever reason she would have prevented the Motion for No Evidence
        Summary Judgment because she knew Husband's counsel Tina Brumbelow was
        avoiding in the receiving of what she had prepared for her (3 black binders of
        evidence).Tex. R. Civ. P. 198.3.
   b.   Evidence of High Seals of Authority, Notarized witness statements, pre filed sealed
        documents, copies from Depositions sworn under oath documents should have been
        accepted into any level of the judicial system according to the Rules. No affidavit
        needed. Otherwise the Motion for No Evidence Summary Judgment wouldn't have
        been permitted. Tex. R. Civ. P. 401., 404(b), 902(1)(2)(4)(5)(8)(11)
   c. Linda C. Tate was not aware of her filings of High Seal of Authority Documents on
        1/8/2014 were not accepted by the courts until the No Evidence Summary Judgment
        Hearing when Judge Carole Clark stated so on 3/10/2014. Tex. R. Civ. P.
        902(1)(2)(4)(5)(8)(11)
20. No review from the Judge Carole Clark regarding trial case number 12-1808-D, no
   review of the Scheduling Orders on three (3) Trial Dates in 18 months; Depositions
   Ordered by the Courts, Index Pleading; Discovery Index Mediation Ordered by the
   Courts; Events and Orders of the Court; Interrogations; Production; Discovery Index;
   Request for Disclosure Rule 194; Admissions; Objections and Answers to see whether if
   Tina Brumbelow was aiding client in crime or fraud, delaying Justice or denying ones
   Rightful Entitlements according to law was never asked from the judge. Tex. R. Civ. P.
   166 a (b). McLendon v. Detoto, No. 14-06000658-CV, 2007 Tex. App. LEXIS 5173 (Tex.
   App.-Houston [14th Dist.] July 3, 2007, Pet. Denied).
   a. Since the proceeding started on 6/27/2012 and it's now 3/10/2014, no review or
        questions asked as to what was done within the trial court case 12-1808-D. "No
        Evidence" husband's counsel Brumbelow stated, never asked by the judge was there
        any court ordered Depositions under oath?, were there orders of mediations?, what
        were the orders of the court? were there any filing of 12-1808-D?, No notice that
        Linda C. Tate had only two months to know everything about a trial case of twenty
        (20) months with three legal counsels from the start.
   b. No notice or review of Linda C. Tate's counsel withdrawal dates of 1/6/2014,
        1/8/2014 and the Motion for No Evidence Summary Judgment dates Tina
   c.   Brumbelow entered to the Courts 2/14/2014 which was only Intentional Entrapment
        and also being days of two (2) months overdue noncompliance order of the Courts
        for the discovery compliance of 12/18/2013.



                                                                                              13
   d. No question about the discovery completion date of 12/18/2013; never asked why
        did it take her days from being two (2) months to file the motion against pro se
        Linda C. Tate when it should have been filed 12/19/2013 against counsels of Linda C.
        Tate, Fletcher and Healy when they are counsels of the noncompliance to the
        discovery order on 12/18/2014 also still counsels of record.
   e. Did trial court case number 12-1808-D of 321st Dist. Court, Smith County, Texas stop
        for 12/2013-2/14/2014, stop being counsels until they withdrew because Linda C.
        Tate refused to give an additional $40,000, $15,000 for December 2013 and the
        $25,000 for trial if we had to go.
        (1) A missed Christmas Cruise planned for the Caribbean by Fletcher and Healy.
            Healy took his family but Fletcher didn't. Healy told Linda C. Tate when she took
            him the last $500 in December 2013 before Texas Legal Aide of Tyler, Texas told
            Linda C. Tate not to give up another dime.
   f.   It is undisputed Brumebelow didn't file a Motion or give Notice to the Courts for the
        Discovery Completion on 12/19/2013 for not complying to orders of Discovery
        Completion against her new found BFF and Facebook buddy Natalie Fletcher and
        Healy, counsels of Linda C Tate.
   g. This attack on Linda C. Tate is very Personal and Cruel, beyond the standard judicial
        conduct and the oath sworn to.
            (1) When a counsel stands before the judge commits perjury and aide in fraud
           (2) to disregard the orders of the Court: Final Mediation-no show, No Notice or
               Motion of noncompliance of order 12/18/13, two months later file a Motion
               against a pro se client instead of hired counsels of order when rendered
           (3) then presented a dead man, frivolous groundless Sanction to the Courts to
               stop Justice for properly being served on June 3, 2013 also.
           (4) To intentional prohibit a pro se litigant or anyone from seeking justice that's
               within the law and in pursuit of justice from their liberties with the intent to
               cause inflictions of emotional distress, infliction of mental anguish, infliction
               to cause financial ruins, infliction of medical setbacks, infliction of harm, yes
               it's a personal attack with NO REGARDS OF THE LAW which one is entitled to.
21. Discovery completion was not a factor to Tina Brumbelow as of 12/18/2013-2/13/14
   a.   No Motion or Notice were ever filed by Tina Brumbelow to the courts informing the
        Courts of the order of discovery completion on 12/18/2013 had not been complied
        before Linda C. Tate's withdrawing counsels withdrew on 1/6/2014 and 1/8/2014.
   b. No Motion or Notice to the Courts was filed about the discovery completion
        deadline of 12/18/2013 before or on the scheduled pre-trial of 1/8/2014 and (Linda
        C. Tate became pro se).



                                                                                               14
        c.   No Motion or Notice to the Courts of order for discovery was not met nor was
             anything filed seven (7) days prior to trial date of 1/14/2014. "Judicial Bullying".
        d.   Discovery completion required on 12/18/2013 according to her statement regarding
             to Tex. R. Civ. P. 166(a)(c) on 3/10/2014, that discovery is required seven (7) days
             before the hearing, which was to be tried on 1/14/2014 which was less than seven
             days before the scheduled trial before counsels withdrew, No Motion or Notice to
             the Courts. See Index Pleadings of trial court case 12-1808-D. [page 6 (13-21) ] of
             Court Record on 3/10/2014. Malooly Bros., Inc. v. Napier, 461 S.W. 2d 119,121 (Tex.
             1970)
        e.   Brumbelow knew there were over 100+ documents, Court ordered Depositions,
             Court ordered Mediation, Notarized witness statements, many filings affirming the
             marriage of Linda C. Tate and Larry Donell Reddic Sr. also why the divorce was
             brought forth through the advice of the Social Security Administration, US
             Department of Treasury: The Internal Revenue Service (IRS) and Texas Family Code
             2.401. Tex. R. Civ. P. 603. TFC 2.401, Speck v. Lutheran Church of Houston, 235 S.W.
             3d 811 (Tex. App.-Houston [1st Dist.] 2007, No Pet.
        f.   Tina Brumbelow counsel of Larry Donell Reddic Sr. has violated every Rule under
             intent damages in Tex. R. Civ. P. 503(d)(1), Rule 41.001




FACTS REVIEW


On 6/27/2012

   a. Linda C. Tate filed the petition for divorce at 321st District Court, Smith County, Texas
   b.   At this time Linda C. Tate had been Married for 11 years of 17 to Larry Donell Reddic Sr.
        Tex. R. Civ. P. 504a(4)(c) Section 25.01 Penal Code
   c. She had Husband Larry Donell Reddic Sr. served by authorized server of Smith County
        Sheriff Department notification of divorce proceedings.

On 7/11/2012

   a.   Linda C. Tate hired Natalie Fletcher and co- counsel to dissolve Marriage and stop the
        abuse against her and her interest in their community assets. Texas Family Code 2.501


   b. 100+ documents given to counsel Natalie Fletcher from Linda C. Tate to file as evidence
        to be presented in the proof of Marriage and Divorce. Tex. R. Civ. P. 401, Rule 404(b)



                                                                                                    15
   c.   High Seals of Authority Documents from the State of Texas, US Department of Treasury:
        Internal Revenue Service, Social Security Administration, Texas Department of Public
        Safety, Veterans Affairs, Texas State Office of Attorney General, Notarized Witness
        Statements, Texas State Troopers Association, Department of Public Safety Officers
        Association, United States Postal Services, Pre filed Seal documents, State of Texas
        Security Officer license (non-commissioned), Texas State calendar, Sealed documents,
        Smith County Tax Records, Texas Rehabilitation Commission, Photos of Linda C. Tate and
        Larry Donell Reddic Sr., cell phone records, medical records, bank accts. of Larry were
        among the 100+ given to be filed immediately in case of lost, fire or destroyed. Tex. R.
        Civ. P. 705(a), Rule 902(1)(2)(4)(5)(6)(8)(11), Rule 1005, Rule 1006

4/16/2013

   a. (1st)Trial date wasn't met by three (3) legal counsels

8/06/2013

   a. Joint Motion for Continuance-Linda C. Tate had no knowledge of a continuance or the
        hearing that was set for 8/6/2013. Counsels of Linda C. Tate never informed her of the
        Hearing only the Deposition was told about and was done on 7/16-17/2013, evidence is
        in deposition, over 100+ documents in Natalie Fletcher's possession. Natalie Fletcher
        had the determining Texas State 2002 W-2 employee statement of Larry Donell Reddic
        Sr. REDDIC SR. with Linda C. Tate's address on it. 16397 CR 363, Winona, Texas 75792. IT
        WAS HID ON THE SECOND TO LAST PAGE IN LINDA C. TATE'S DEPOSITION AWAY FROM
        ITS ORIGINAL THAT WAS ENTERED INTO DISCOVERY BY LARRY DONELL REDDIC SR.




8/20/2013

   a. (2nd) Trial Court Hearing date
   b.   Linda C. Tate wasn't ever given this information about this trial date from counsels
        Fletcher or Healy. I had been requesting to get this case finalized to prevent farther
        delay when we had from the start all the evidence needed to prove case. Counsels
        Fletcher and Healy were continuing the demand of excessive amounts of money in the
        sum of $40,000 more if we went to court. The agreement had already been broken to
        handle the dissolution in the trial court case 12-1808-D for $10,000, but Linda C. Tate is
        already over $17,000 by this time. She found this court date of 8/20/2013 when she
        started going through papers being pro se.
   c.   If Linda C. Tate would have had the original attachments to her husband's 2002
        employee tax statement(Linda and Larry) filing "Married Filing Joint" 2002 tax W-2,1

                                                                                                   16
        would have completed my divorce myself, that was hid from me. She had everything
        from the beginning except the Texas State issued tax W-2 of Larry Donell Reddic Sr.,
        delaying for more money.

12/3/13

   a. Counsel Fletcher started demanding that Linda C. Tate needed to borrow from family,
      uncle or anyone to get the $15,000 she requested or they would have to get off the
        case.

   b. Healy co-counsel wanted $25,000 up front and wouldn't agree to getting it at the end of
        the finalization of case 12-1808-D. There was no way Linda C. Tate could come up with
        that amount when they already had concrete evidence of perjury, the Texas State 2002
        employee tax statement W-2, the 2002 IRS tax statement of Larry Donell Reddic Sr. and
        Linda C. Tate status "Married Filing Joint"
   c.    Linda C. Tate gave lead counsel Fletcher $0 of her requested excessive amount and
        Healy $500 because Fletcher stated she owed him.
        (l)Linda C. Tate didn't find out that Healy was a hired attorney from a different location
        until 12/ 2013 and at her expense, and Christmas was near.
        (2)Linda C. Tate had always thought Healy was one of Fletcher's legal assistants from her
        office until she told Linda C. Tate she owed him?
        (3)Linda C. Tate hired Fletcher LawOffice, walked into Fletcher's office and signed a
        contract with her.
        (4)Each time Fletcher put Healy name on a paper, Healy signature isn't on anything, nor
        is his Bar No., nor the contract she put his name on.
        (5)Linda C. Tate overheard Healy discussing something with Fletcher talking and Healy
        told Fletcher he wasn't going to lose his license over whatever they were discussing.

12/11/2014

   a. Fletcher stated that she had to have the $15,000 now and Healy stated $25,000 more if
        we had to go to trial. First, Linda C. Tate didn't hire Healy she did.
   b. When Linda C. Tate hired Fletcher she swore to her that she could and would handle my
        case as soon as possible from the start upon review of the 100+ evidence given 1 day.
   c. At this time after excessive money request from Fletcher and Healy Linda C. Tate started
        seeking help from sources of the State of Texas.
   d. Texas Legal Aide, Branch of Tyler, Texas stated to Linda C. Tate not to give her counsels
        another dime.
   e.   Linda C. Tate did take Healy the $500 that her son overseas at war sent to her for
        Christmas hoping that he wouldn't walk off her case weeks before scheduled trial of
        1/14/14.

                                                                                                17
   f.   Linda C. Tate responded to Fletcher's demand of $15,000 right now or else she stated to
        her client.
   g. Linda C. Tate explained to Fletcher that she has paid her well over the amount she first
        stated at the signing of the contract.
   h. Linda C. Tate explained the need to dissolve this case of 18 months and that she had
        exhausted all means of borrowing to get the excessive request of $15,000.
   i.   She had nothing else to give unless Fletcher agrees to get the rest at the end of trial
        which was only weeks away. Fletcher wouldn't agree to the suggested solution of Linda
        C. Tate, she needed it right then although Linda C. Tate couldn't afford it nor had it to
        give,
   j.   Fletcher solution to Linda C. Tate on the requested $15,000 right then was to go to her
        family, uncle, brother, cousin, whom ever she needed it now then, she couldn't work for
        free,
   k. Linda C. Tate regret the decision of not handling her case from the start because she is
      in the same position 2.5 almost 3 years ago, she is still in the same place as 2012, now
        2015.


12/18/2013

   a.   Final court ordered Mediation was to be at Beau Sinclaire Law Office. Linda C. Tate was
        the only one that complied to the order of the Court. Larry Donell Reddic Sr., Tina
        Brumbelow, Natlie Fletcher or Healy appeared for the final mediation scheduled to be at
        Mr. Beau Sinclair's Law Office. Tex. R. Civ. P. 193.6(a)
   b. The order of Discovery Completion was on 12/18/2013 also, Linda C. Tate had legal
        counsel on 12/18/2013 that did not comply to the Discovery Completion Order. Tex. R.
        Civ. P. 193.6(a)
   c.   Counsels of Linda C. Tate didn't withdraw until 1/6/2014 and 1/8/2014
   d. No Notice or Motion of No Evidence Summary Judgment issued to the Courts until days
        of being two (2) months later of 12/18/2013 filed on 2/14/14 by Tina Brumbelow
        counsel for Larry Donell ReddicSr. See Index Pleadings and Scheduling Order of trial
        court case 12-1808-D.


12/23/13

   a. Linda C. Tate retrieved all of the 100+ documents, court ordered depositions of Linda C.
        Tate and Larry Reddic Sr. and all the filing regarding trial court case 12-1808-D from
        Natalie Fletcher's secretary Leslie. After review I asked Leslie for the return of photos
        that wasn't returned (belonged to sister), witness statement of now deceased neighbor
        Jewel Choice, Bryan Kirkling (maintenance personnel at Bellwood Apts.), witness


                                                                                                    18
        statement of next door neighbor Cutiest Bell and Clifton Bradford Jr.'s original hand
        written statement.


On 1/6/2014

   a.   The Courts returned from the Christmas Holidays
   b.   Linda C. Tate lead counsel Natlie Fletcher withdrew from case 12-1808-D of 18 months
        and three (3) scheduled court trial dates

On 1/8/2014

   a.   Linda C. Tate became officially pro se
   b.   Date of scheduled pre- trial
   c.   Co-counsel of Linda C. Tate withdrew
   d.   Linda C. Tate asked the office of Tina Brumbelow to accept the three (3) black binders
        prepared for her but was denied
   e.   Linda C. Tate waited outside of Smith County Court House for hours to get a response
        from Husband's counsel Tina Brumbelow for the approval of taking the binders to her
        which was only a block away from Smith County Court House located 210 S. Broadway,
        Tyler, Texas.             ^
   f.   After waiting for hours and the sleet began to fall is when Linda C. Tate decided to filed
        the three (3) binders she also prepared for the courts.
   g. High Seals of Authority Documents from the State of Texas, US Department of Treasury
        Internal Revenue Service, Social Security Administration, Texas Department of Public
        Safety, Veterans Affairs, Texas State Office of Attorney General, Notarized Witness
        Statements, Texas State Troopers Association, Department of Public Safety Officers
        Association, United States Postal Services, Pre filed documents, State of Texas Security
        Officer license (non-commissioned), Photos of Linda C. Tate and Larry Donell Reddic
        Sr.,Texas State calendar, Sealed documents, Smith County Tax Records, Texas
        Rehabilitation Commission, cell phone records, medical records were among the 100+
        given to be filed immediately in case of lost, fire or destroyed. Texas Rule of Civil
        Procedure 902(1)(2)(4)(5)(8)(11), Rule 1005, Rule 705(a), Rule 801e(3), Rule 503



On 2/14/2014

   a. Tina Brumbelow counsel for Larry Donell Reddic Sr. filed a Motion for NO EVIDENCE
        SUMMARY JUDGMENT due to the Noncompliance Order from 12/18/2013 as stated on
        the Motion. Linda C. Tate had legal counsel until 1/6/2014 and 1/8/2014. Tex. R. Civ. P.
   b. No Notice to the Courts or Motion for No Evidence Summary Judgment against Fletcher
        and Healy for the noncompliance Discovery completion order 12/18/2013.

                                                                                                 19
   c.   Brumbelow filed the Motion days of being two (2) months after the Discovery
        Completion Order she waits to attack Linda C. Tate, Pro-Se of one (1) month, Head
        Injury, Defenseless towards her intentional Entrapment and Fraud. See Scheduling
        Order ofthird (3rd )Setting in trial courtcase 12-1808-D.
On April 6. 2014


   a.   Linda C. Tate's son is home from 18 months of war overseas and he hires Cynthia Allen
        of the Allen Law Firm of Dallas, Texas to assist his mother in seeking the Relief and
        Justice in the dissolution of the 13 years marriage of 19 between Linda C. Tate and Larry
        Donell Reddic Sr.
   b. Finally help to get this stressful matter behind her and receive the justice, freedom and
        liberties entitled by law that has been denied to her.
   c. The Motion for No Evidence Summary Judgment was entered 3/10/14 because of "No
        Response" and No Evidence Judge Carole Clark stated to Linda C. Tate pro se for only 2
        months of 20 months case.
   d. Allen law firm asked Linda C. Tate why haven't the divorce been finalized from review of
        case and evidence that should have been presented in the 1st trial case of 4/16/2013?

On June 3, 2014


        a. Allen tried to ask the courts for a New Trial, to Reconsider the No Evidence Summary
             Judgment, for a Leave to File Answer, and a Motion to Set Aside Final Judgment and
             an Expedited trial prior to June 3, 2013. Deadline of this Rule fell on a Saturday.
             Requestfor trial priorto deadline was unavailable according to 321st Court
             Coordinator Vicki Dunn. Tex. R. Civ. P. 329(b)(c)
        b. Tina Brumbelow in return filed a Sanction against Linda C. Tate and Cynthia Allen for
             having the Motions properly served to Larry Donell Reddic Sr. according to Law.
        c.   Brumbelow stated that Linda C. Tate and Allen Law Firm violated Texas Disciplinary
             Rules of Professional Conduct 4.02, Rule 21 and 21a because Linda C. Tate and
             Cynthia Allen was harassing and knew she was Larry Donell Reddic Sr.'s Counsel of
             Record.

        d. The No Evidence Summary Judgment was entered 3/10/14, according to the
             11/21/2012 filing by Tina Brumbelow in the Discovery Document Filed in Larry
             Reddic Sr.'s Responses to Linda Tate's Rule 194 Request for Disclosure on page 12,
             question #4, shows that attorney fees will cease to accrue until the final judgment
             entry in entered in this such matter. Tex. R. Civ. P. 198.3(b)
        (1). The No Evidence Summary Judgment in the trial court case 12-1808-D was entered
        on 3/10/2014.



                                                                                                   20
   (2). Linda C. Tate didn't receive any notice of the Judge signing the judgment on
   3/10/2014 regarding 12-1808-D to this day after 321st Court's Clerk Sara told her she
   would receive a copy of the signing in the mail.
   (3). Linda C. Tate and Cynthia Allen were within the law by having Larry Donell Reddic Sr.
    properly served as law requires to notify of filing.
    (4). Once Judgment entered on 3/10/2014, there was no notice to the Courts, Allen or
    Linda C. Tate of Tina Brumbelow's appearance of legal counsel for Larry Donell Reddic
   Sr. after entry of judgment on 3/10/2014.
   (5). All requests to the Courts entered by Cynthia Allen on Linda C. Tate's behalf to
   dissolve the 13 year marriage of 19yrs. to Larry Donell Reddic Sr.
   (6). A New Trial, To Set Aside No Evidence Summary Judgment, To Reconsider No
    Evidence Summary Judgment, for Leave to File Answer and Expedited Hearing prior to
   June 3, 2014 Motions were denied because Brumbelow stated to Judge Carole Clark that
   she was still Larry Donell Reddic Sr.'s counsel but still no record of her appearance
   according to the 321st Dist. Court coordinator Vicki Dunn.
   (7).The frivolous Sanction filed by Brumbelow is another intentional attack against Linda
   C. Tate to assist in the delay of justice according to law. Brumbelow was not counsel for
   Larry Donell Reddic Sr.'s after judgment on 3/10/2014, entry of judgment according to
   thr eeenterentered, also attorney fees ceased when entered according to the
   11/21/2012 filing in the Discovery Document Filed in Larry Donell Reddic Sr.'s Response
   to Linda C. Tate's Rule 194 Request for Disclosure, page 12, question #4.See d. above.
   (8). No review of trial court case 12-1808-D from Judge Carole Clark, confusion of judge
   on the Tex. R. Civ. P. 166a(i) on the Motions filed on Linda C. Tate's behalf, no evidence
   to frivolous Sanction filed by Brumbelow or Brumbelow's truth to the Courts based on
   mere spoken words.

(9). Linda C. Tate's pursuit of justice as required by law had been denied once again along
with her liberties denied and excessive delays in justice being served to her.



                                                           Respectfully submitted,

                                                           Respectfully submitted,




                                                             Linda C. Tate (Pro Se)

                                                             16397 CR 363


                                                             Winona, Texas 75792

                                                                                              21
                                                              Tel: (903) 312-7446

                                                              Email: Iindatate82@gmail.com




                                    Certificate of Service


I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on January 15, 2014



                                                                          *_^




                                                                  C. Tate (Pro Se2     __.


                                                              Linda C. Tate (Pro Se)

                                                              16397 CR 363


                                                              Winona, Texas 75792

                                                              Tel: (903) 312-7446

                                                              Email: Iindatate82@gmail.com




                                   Certificate of Service


I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules of Civil Procedure on January 15, 2014.



                                                                  istc^Lv^ (_ .

                                                                  C. Tate (Pro Se)




                                                                                             22
 AFFIDAVIT FOR MOTION TO RECONSIDER NO EVIDENCE SUMMARY JUDGMENT

                                AND


    THE RELIEF OF MARRIAGE AND GRANT DIVORCE ACCORDING TO LAW




Affiant

SWORN TO AND SUBSCRIBED before me on the iJ
                                         P day
                                            day of_J^U£AI
                                                of        H||S\




Notary Public, State of Texas
                                                     MX*hi.            KARA BARRETT
Notary's printed name                                             Payment Receipt



Healy Law Offices, P.C.
113 E. Houston St

Tyler, TX 75702-8130


Received From:

Tate-Reddick, Linda
Tate, Linda


   ~f% Date Received          12/16/13                        Payment Amount   $500.00
         Payment Method       Check

         Check/Ref. No.       1301



Invoices Paid



       Date               Number         Amount Applied
     07/18/13                2013-303                     -$500.00




                                                                                         e*v
                                                                                               .                                                                     NO. 12-1808-D


                                 IN THE MATTER OF                               §              IN THE DISTRICT COURT
                                 THE MARRIAGE OF                               §
                                                                               %              ^5 PJQLCIAJLQIS.T5XCT
                                 LINDA C. TATE                                 §
                                 AND                                            §
                                 LARRY REDDIC, SR.                              §              SMITH COUNTY, TEXAS

                                                                 INDEX-PLEADINGS


                      NO.              Date                                             Document
                        1.         06/27/2012       Petitioner's Original Petition for Divorce —L(t*eU/
                        2.         06/27/2012       Civil Case Information (do not haveX — Ltndeu
                        3-         06/27/2012       Citation Issued (do not have) - JLi/»
                        4-         07/05/2012       Respondent's Original Answer
                        5-         07/06/2012       Citation Returned Served (do not have)
                        6".        09/^8/2012       Appearance (do not have)
                        7-          11/15/2012      Rule u Agreement (do not have)
                        8.         12/07/2012       Motion (do not have)
                        9-          12/14/2012      Scheduling Order
                        10.         02/13/2013      Letter (do not have)
    ...   __„           11.         03/15,(20x5     ifecroest forfary Trial (do not ftave/
                        12.        04/03/2013       Motion for Continuance (do not have) \JpGt4eJW
                        13-        04/08/2013       Motion for Continuance (do not have) / (Eirbmbeleu}
                        H-         04/10/2013       Scheduling Order (do not have)
                        15-        05/10/2013       Mediation Letter (do not have)
                        16.        06/28/2013       Petitioner's 1stAmended Petition for Divorce
                        17.        08/06/2013      Joint Motion for Continuance — fie^^f
                        18.        09/17/2013      Scheduling Order
                        19-        09/18/2013      Letter (do not have)
                        20.         12/23/2013     Motion to Withdraw (do not have) —»'f(x4^hw
                        2X.        J2/.27/2013     Motion for Continuance (do not have)
                        22.        01/0 3/2014     Docket (do not have)
                '       23-        01/06/2014      Order to Withdraw (do not have) - ^Wc/ver
                        24.        01/08/2014    Docket Sheet (do not have)
                                   01/08/2014 Motion toWithdraw (do not have) *"/W«i xwthome) —Me*M -&* Qw*&J                        \
3»^                                                                                                             1
                    Index Pleadings - Page 1of 2
                    In the Matter ofthe Marriage of LindaC. Tate and Larry Reddic, Sr. - No. 12-1808-D
                    Petitioner            Respondent           Joint Docs            Court           Unidenfied
                                                                                                     Party

                                                                                                         llA,
     27.      01/08/2014         Petitioner's Judgment Entry Decree of Divorce (not on docket)
     28.      01/14/2014         Notice ofSetting-Jury Trial (3/11/2014)
     29.      02/14/2014         Respondent's Motion for No Evidence Summary Judgment
     30.      02/ld1/2DJLd,      Respondent's.fCkder- Sjerti^Hearino^oD-MntinnLfiM: Na Evidence.
                                 Summary Judgment)
     31-      O3/U/2OI4   Court's Events and Orders ofthe Court
     32.      O4/09/2OI4 1Petitioner's-Motion for New Thai
     33-      O4/09/2OI4 Petitioner's Motion for Leave to File Answer and to Reconsider
                                Motion for No Evidence Summary Judgment
     34-      O4/10/2OI4        Petitioner's Correspondence to Court requesting Hearing Date
     35-      O4/14/0214        Petitioner's Notice of Hearing (Motion for Leaveto File Answer
                                and to Reconsider Motion for No Evidence SummaryJudgment)
    36.       O4/15/2OI4        Petitioner's (Attorney Cynthia Woolen Allen's Notice ofVacation
                                or Unavailable Dates)
     37-      O5/12/2OI4         Petitioner's (AttorneyDarlene Darensburg Noticeof Vacationor
                                 Unavailable Dates)
    3&.       O^Jj^^OAf         Petitioner's Motion to Set&ide Final fitdgmenton No Evidence
                                Motion Summary Judgment Pursuant to TX Rules of Civil
                                Procedure 3o6(a)(3)(4) and Request for Expedited Hearing Prior
                                 tojune3, 2014
     39-      05/114/2014        Citation Return - Service on Larry Reddic
     40.      05/30/2014        Larry Reddic's Motion for Sanctions
     41.      06/02/2014        Petitioner's Response to Motion for Sanctions




Index Pleadings - Page 2 of 2
In the Matter of the Marriage of Linda C.Tateand Larry Reddic, Sr.     No. 12-1808-D
Petitioner            Respondent           Joint Docs                Court         Unidenfied
                                                                                   Party
                                                     ,'• /    drs       / \
                                      CAUSE NO. ^>*'         '' &y& M

                              /,   -•-/

     'tyyiccfa... C•^^(iz-m^SA^%                                      IN THE DISTRICT COURT


                                                                    321ST JUDICIAL DISTRICT
                  T\                ?^fcTOi ALC^WfcWEMCEwV,'r.e'ne'.o ai t - C^ O'c'ioc'k
            lL           M. Trial counsel are ORDERED to aitend and be prepared lo discuss
     all contested ;aspeels of the suit and trial.

                                                              a-*
5.    / l&~~ 4>            FINAL
                           FINAL TRIAI.
                                 TRIAL will
                                        will he
                                             be held at '•'                   O'clock             M.


       bsent agreement. fc$Ajs&             A/frkgft^fc appointed mediator in this case. You
     ?i\vsi' cvOYiVutV said mediator by


SIGNED :\HD &Wi£&J2,-ui,hic                         W


                                                                       JUDGE PRESIDING
                                    CAl'SE:'C. . ^ ~ / often*) ar>d *v» :m~vw~wS «„ J:...., ,,
        all contesied aspects of the suit End trial.

                 p.O,&>C/<3v\K&\
                           --1- - «- TRIAI
                                      rvu-v*. will
                                              wiu Kp  h»i.J aiot ~t.<3o
                                                   oc .ivj^         ci__ 0, , j
                                                                         U clock         1"
                                                                                                       _.M.
                 £/,atf/3
  5. Absent Sgnse^rienC                                      is appointed mediator in this case. You
        must contact said mediator bv


  SIGNED AND ENTERED on this the                    /^              , day of ^^. .^J
/j&£$uj&~ .

//-HA.     £3f~                                                          JUDGE PRESIDING
                                               CAUSE SO        o^ iMt £

             Q(. •'•' r' ^L' j^j^±                                   §      L\ THE DISTRICTC»rft>^


                                                      SCHEDULING PR1PEH

                      Base*1 os Ate infonvMiiossavxtiabfe aw f^e Coca*?. $ae fcdkni'mg se&e&idfflg
              order shall apply to this case unless modified by the Court. If no date is given below.


            0j THIS CASE IS DESIGNATED LEVEL
 0^W1 / !' {^}t0— uU^M^SCDVERYCOMPLETEDBY THIS DATE - *4&arraejx may
^ | 0" ./        bv a«ree ment extend discovery;,however..the. trial.date shall remamitim,.

U       X. 2. cj)^' t(1,9-0 IS MEDIATION AND SETTLEMENT CaNEEUJEMOE
                 COMPILED> BYTHIS DATE -- If the case involved a Parent-Child Relationship,
                 -YCY1 i\\G "Sirs FIRST 3IC5I BE COMPLETED UY THIS DATE. Also, if custody
      """          is an "is si le a "lull day or mediation "is required.


              3. tt^'16,9.0/3 STATUSCONFERENCEwiiT6e held"at L^ /SO 0-clock
                               El      .M.



               4. '^Jr- ^~"--:;- PRETRIAL CONFERENCE will be held at 4 -O)0 O'clock
                   U            •—     -M. Trial counsel are ORDERED to attend and h£ prepared to ifisosss
                   ^1J contested aspects of the suit and trial.


               5X ^v- 'yfr A>/v3 FINAL TRIAL will be held at ^ *3$ O'clock                           J*   _.M.
                                          T7           "7

              6. Absent agreement,^- ^T^'T^* 'd?^'me6 mediator in ihi*c^- *"
              SIGNED AND EN'TEREDck» skis sk?                     /?          ^v^f ^ifjuibou &Q[£

            -7-*          L.         ^,;,.-,, r        }                         JUDGE PRESIDING^
"I
p-
ru
       For delivery inforn^l':-: vlrito'." y/sbslte at www.usps.com;.
                                                                                              p-
                                                                                                     CERTIFIED MAIL, RECEIPT
                                                                                              p-
                                                                                                       siusriiFw.wnira.w.uu^rft*
m                                                                                             p-
cr                                          $5.75                                             ru     For delivery inforTTvPon vi*» cur u/ebsite at www.usps.comr-
a
                                                                               0792                                           • lj_i\?   nv   rz

m                                           £3.30                                    02       m                                                    '.


                  c ^ Sad Faa                                                                 tr
                                                                          Postmark            o                                               *5.75                   0792
CD       Return Receipt Fee                 $2.70                                             m
                                                                           Here
n    (Endorsement Required)                                                                                                                                              01
                                                                                                              Certified Fee
                                            $0.00                                             a
      Restricted Delivery Fee
     (Endorsement Required)                                                                   •         Return Receipt Fee                                       Postmark
                                                                                                   (Endorsement Required)                     $2.70
                                           *11.75                                                                                             ♦C.00
n     Total Postage & Fees                                                                          RestrictedDelivery Fee
m                                                                                         •
                                                                                                   (Endorsement Required)
     SMi a    —                       F~                      t?/K/MU
                                                              12/26/2014
                                                              ±. KeAdtcv Sr.                                                      •         Total Postage &Fees $                     $11.75
Hi                                                                                        m
•
p-
     or PO Box No.                                                           jn                                                                          )l/O6/2015
     City, Stale. Z1P+4
                                                                                          ru
                                                                                                           /Ut
                          IH Ten ~T)C . 7S~7&t                                            •
                                                                                          p-
                                                                                                   Street Apt No.:         ipHXH                   7    ~^*      ==-JE
                                                                                                   City.State. ZlP+4   "




                                 TYLER MPO
                                TYIER. Texas
                                  7b7029996
                                482271071/-'X'-r-                                                                      WINONA MAIN OFFICE
             j?/0V/20M iyU3lb/9-862i 09:29:2s AM                                                                              908 DALLAS ST
                                ----•--•..      \   -   - •
                                                                                                                                   WINONA
                           —      Sales Recent                                                                                       TX
                                          Sale Unit                   Final                                                       757929998
                                                                                                     01/06/2015                 (800)275-8777             1:22 PM
                                      -     -
                                                                          ii'.ir
             Haiter                                                                                  Product                                   Sale           Final
             10.b' x IB'1                                                                            Description                               Qty            Price
             :v;tK IX 7b702-73S3 Zone-0                                   n.ffi
             First Class Hail Large Env                                                              PM 2-Day             1                               $5.75
               4 90 02.                                                                              Flat Rate Env
               Expected Delivery: Tue 07/08/14                                                           (Domestic)
               Return Rcpt (Green                                                                        (TYLER, TX 75706)
               Cara>                                                                                     (Flat Rate)
                                                                           $3.30
                II Deri if led                                                                          (Expected Delivery Day)
                   vS Certified Mail 8:                                                                 (Thursday 01/08/2015)
                  ^13/^^>>1M"^"',C"                                                                  Certified           f           *3 30
                                                                                                            (MQRUSPS Certified Mail #:701230
                                                                                                         50000030932777)                                 »•«»•*•
                                                                                                     Return              j                                $2 70
                                                                                                     Receipt

                                                                                                   Total
                                                                                                                                                        $11.75"
                                                                                                   Debit Card Remit'd                                   $11.75
                                                                                                         (Card Name .-Debit Card)
                                                                                                         (Account #:XXXXXXXXXXXX4222)
                                                                                                         (Approval I:       )
                                                                                                         (Transaction f:!4Q)
                                 ;,,;•;., at usps.coa/shop                                               (Receipt #:000235)
                           s-SOO-SUaiP^*- ^° to                                                          (Debit Card Purchase:$11 75)
                    _,!. .-fvj/ri •;-'•••/ '-' to oHftf                                                 (.'Cash Back:$0.00)
                    jf-ttf information call
                    ,-aOO A5K-USPS.                                                                ncLtrackin9 or in^iries go to
                   *t-#*****4-******* MUM**************
                                                                                                  UbPS.com or call 1-800-222-1811.
                        ;«**»*****«««•**«**«*«******                                              Save this receipt as evidence of
                                                              •v .. • J


                    «rt it «th a secure Post** »f                                                 insurance. For information on filing
                    :       -i-.-.r- tffl far a box online a.                                     an insurance claim go to
                                          NO. 12-1808-D

 IN THE MATTER OF                                  §     IN THE DISTRICT COURT
 THE MARRIAGE OF
                                                   §
 LINDA C TATE                                      §    321ST JUDICIAL DISTRICT
 AND                                              §
 LARRY REDDIC, SR.                                §      SMITH COUNTY, TEXAS


        LARRY DONNELL REDDIC SR.'S RESPONSES TO LINDA C TATE'S
                         RULE 194 REQUESTS FOR DISCLOSURE


To:    Linda C. Tate, by and through her attorney ofrecord, Natalie Fletcher.

       In accordance with the Texas Rules of Civil Procedure, Larry Donnell Reddic Sr. serves

the written Responses to Rule 194 Requests for Disclosure pursuant to Rule 194 of the Texas

Rules ofCivil Procedure on the parry named above.

                                               Tina High Brumbelow
                                               P.O. Box 7677
                                               Tyler, TX 75711-7677
                                               Tel: (903) 533-1339
                                               Fax: (903) 592-6684
                                               tina@bryfibelowlmv.com



                                               Tina High Brumbelow; State Bar No. 24031890
                                               Attorney for Larry Donnell Reddic Sr.



                                       Certificate of Service

       I certify that a true copy of the above was served on each attorney of record or party in
accordance with the Texas Rules ofCivil Procedure on November 21,2012.




                                               Tina High Brumbelow


Lany Donnell Reddic Sr.'s Role 194 Request for Disclosure                               Pagel
Cause No. 12-1808-D: 1TMOTMO Reddic
                •3?"
             •;r?




                                        6.      the nature and length of the professional relationship with the client;
•iyp .i?K&                                      and
W/                                      7-      the experience, reputation, and ability of the lawyer or lawyers
                                                performing the services.

                                Further, Larry DonneU Reddic Sr. may rely upon any and aD legal theories and, in
                                general, the factual bases ofthe claims ordefenses ofLinda C. Tate that may benefit
                                hL,


                                Furthermore, Larry Donnell Reddic Sr. reserves the right to supplement and/or
                                amend this discovery response, in accordance with the Texas Rules of Civil
                                Procedure, with additional information and/or documentation, if any, as it becomes
                                available.



                        4.      State the amount and any method ofcalculating economic damages.
                                Larry Donnell Reddic Sr. has incurred legal fees reasonable and necessary to
                                prosecute and/or defend this suit Attorney's fees will continue to accrue until the
                                entry of final judgment in this matter. Copies of redacted statement will be made
                                available for copying and inspection upon reasonable notice to Tina High
                                Brumbelow at210 S. Broadway, Suite #200, Tyler, TX 75702.
     w                         Larry DonneU Reddic Sr. said attorney's fees, court costs, and all other damages are
                               within the jurisdictional limits of the court. The method of calculating these
                               damages is based on the set fee for of the attorney, paralegal, or support staff
                               multiplied by the house ofwork performed by the attorney, paralegal or support
                               staff. Said fees continue to increase over time.

                               Further, Larry DonneU Reddic Sr. reserves the right to supplement and/or amend
                               this discovery response, in accordance with the Texas Rules ofCivil Procedure, with
                               additional information and/or documentation, ifany, as it becomes available.

                       5.      State the names, addresses, and telephone numbers of persons having knowledge of
                               relevant fects, and give abrief statement of each identified person's connection with the
                               case.



                               1.      Larry DonneU Reddic Sr.
                                       c/o:  Tina Brumbelow
                                              P.O. Box 7677
                                              Tyler, TX 75711
                                              (903)533-1339




                       Larry DonneU Reddic Sr.'s Rufe 194 Request for Disclosure
                       Cause tin 12-1808-D;
                                 I7.IJM3L.n- ITMOTMO
                                             mirrrun Reddic
                                                     d-jj.--
                                                                                                               fepttt
                                                                                                              * "6* **
                       CauseNo.
                                  CAUSE NO. 12-1808-D


 IN THE MATTER OF                           §     IN THE DISTRICT COURT
 THE MARRIAGE OF                            §
                                            §
                                                  321st JUDICIAL DISTRICT
 LINDA C.TATE                               §
 AND                                        §
 LARRY REDDIC, SR.                          §     TYLER COUNTY, TEXAS

                                  DISCOVERY INDEX
                                     MEDIATION


No.        Pleading                                              Served         Response
      1.   MEDIATION NOTICE - FROM SINCLAR LAW OFFICES             04/10/2013
           TO NATALIE FLETCHER AND TINA BRUMBELOW
           (5/9/2013 @ 8:00 AM)
      2.   DISPUTED ISSUES CHECKLIST                                             05/2013
      3-   CONFIDENTIAL INFORMATION SHEET                                        05/2013




RESPONDENTS 1" AMENDED MOTION TO COMPEL DISCOVERY RESPONSES - PAGE 1
DF-13-04147-S-255* ITMOTMO: Mark Cooks v. Cynthia Cooks
      U.S. Postal Se^/'M-.<
      CERTIFIED MAi-U.
p-
      (Domestic Mali Gmy; ivu msurance Coverage rrovtaea)
                                                                       m     For delivery information visit our website at www.usps.com
      For delivery information visit our website at www. usps, corns   HI
                                                                                  TTSSt 5f TO f"^ %
m
           7^1 fPTfaif 0 |                            %J '•&
                                                                       m
                                                                       p-
p-                                                                                                        $12.35
                                                                       ja
JB                  Postage     S       $0.98                          hi
                                                                                      Censed Fee          $3.30
a
                Certified Fee           $3.30       01                 a
                                                                       a        Return Recent Fee
a
         Return Recent Fee
                                                          Postmark
                                                                       a    (Endorsement Required)
                                                                                                          $2,70
a    (Endorsement Required)             $2.70               Heie
                                                                       a
a
      Restricted De'Jveiy Fee
     (Endorsement Required)             $0.00
                                                  Hfi-r-io'* -far      a
                                                                             Restricted DeTwaiy Fee
                                                                            (Endorsement Required)        $0.00
                                                                                                                                          llr
a                                                                      HI
HI                                                                                                         jia.35      02/i9/2014
                                                                       p-    Total Postage & Fees
p-    Total Postage & Fees      $       36.98     02/19/2014           Hl


m
     Sent 7b-                                                          m
                                                                       HI
                                                                            Sen,T0 TTn*. 'drymdot'o^                                      ~_
o
     "SfiSat'Aat'HiLr'—'"           *           fnvacz.                a

p-   orPOBatNo. 4J6 $. 3ft>£-cLuJ&M Jj&\ jZ  • Complete items 1,2, and3.Also complete
     item 4 If RestrictedDeltvety Is desired.                                                               • Agent
  • Print your name and address on the reverse                                                              •   Addressee
     so that we can return the cardto you,
  • Attach thiscard to the,backofthe mailptece,                                                        C. Date of Delivery

  1t. thiUdhkatuiuuiufMftftjf                                  an. !faaa»TOwMIWTO(fflfiawttfiBniitein,1g O^ffiss
                                                                                                            Owe-




                                                              3. Service Type
                                                                JflCertiftedMaB       P Express MaB
                                                                 •"Registered         P RetrniRacelptto Merchandise
                                                                 D Insured Man        PCOiO.
                                                              4. Restricted Delivery? (Erfra fee)           DYes
  2. Article Number
     tT/ansfiyfrwrtsanfeefebeO
                                                     7013 1710 0000 lb?3 5E8b
  PSForm 3811. February 2004                     DomesticReturnReceipi


  SENDER: Uu/w^Lt;

  • Complete Items 1,2. and 3.Also complete
     item 4 if Restricted Delivery is desired.
  • Print your name and address on the reverse
   so thatwe can return the card to you.
 • Attach thiscard to thebackofthemallpiece,
    or on me frontif space permits.
 1. Article Addressed to:                                     abdeBvaryaddnssd»erenttramBem1? PYfes
                                                                IfYE& enter c&rveryeottess below: DNo

 %5& 3rumbe/6          *&£f2- !SOK-I>                                                              Linda C Tatc-Rcddic
                                                                                                         16397 cr 363
                                                                                        Winona, TX 75792
                                                                                           (903)312-7446



         Dear Ms. Brumbeicvv.

         I am responding to your Motion for No Evidence Summary Judgment: and Order Settling Hearing on
         Motion for No Evidence Summary Judgment set for March 10. 2014 at 9;30a.m.



                                                                                                    Very Truly Yours,




         P.S. I nave made several attempts to give you my evidence butyou didn't show up for the
  second attempt mediation. You nor Ms. Fletcher showed nor had you everscheduled for the mediation
  wim Mr. Sinclaire according to him for December 18,2013 at his office. The finalization ofthe
 mediation came after me filing with thecourts. I attempted to give you my evidence the day of the pre
 trial January 8J203 4. Your secretary stated that I couldn't justbring it, but she would have to get your
 approval first. After waiting on your call, I wentahead and filed my evidence with the court.




.-.-.-

                                                                                        -   -•'•-     -• T
             ". •*—*'-   •-*—** *W«i
       0. //Lr / j U $ ~ f_
                                                                                     Ltnd*.. C /^£-?6^crV
                                                                                    /k   -S Complete items 1.2^and 3. Mac.complete
  Hem 4 if Restricted Delivery isdesired.
•K    your name and address on the reverse
 so thatwecanreturn mecardto you.                       B. Received by(Printed Name)
                                                                                               C. Date of Delivery

• aS> this card to the back of the ma.lp.ece.                                                    2/? ' -
  oronthefront if spacepermits.                         D. Isdeliveryaddressdifferentfromiternl? DYes
1 ArticleAddressed to:                  *     .
                                                            tf YES. enter delivery address below:   >-> NO




                                                       I 3. ServiceType
                                                           5EfCertified MalP D Priority Mail Express
 w                                                          QRegistered          DReturn Receiptfor Merchandise
                                                      „. • insured Mail          DCollecton Delivery                 _
i)Mtfttte,©*A?f*flul *) MC. 6*»* "4 Restncted Demy? No.                       Type of Document                              Post-It Notations
                                                                                            t4>k°
                                                              later become an issue.
 236.   Binder (black) - Linda C. Tate-Reddic (Plaintiff) -   •Mrs. Reddic filed a bunch of exhibits
        Continuous of Exhibits                                in with her "Judgment Entry Decree of
                                                              Divorce)—Sara (was on this morning's
                                                              docket 01/08/2014)
 237.   Oral Deposition of Linda Tate                         • Lotsa post-it notes
        July 16, 2013
        Volume I of II
 238.   Oral Deposition of Linda Tate                         •


        #!%!]#,2HHg

 239.   Oral Deposition of Larry Reddic                       • Deposition summary
        July 17, 2013
        Volume I of I




 (J) i&CW^L (\j)6-ZMWUsvct Uilcc^LjL
      P^ptAtA b^ ^ GJ^b^^M^
       BILLINGDATE (MM/DO/YY): 03/08/03
           SEQUENCE NUMBER: 0095021624
                  CASE NUMBER: 4568814451
                 CAUSE NUMBER: 972731D
                    MEMBER ID: 02855158



                                                                       gXatt of Gfcxatf
                                                                      Chilb Support Bitrision
                                                                      Greg Abbott
                                                                          Attorney General
        NCP 0095021624 030803 0000570 00194606

        ii...i.i.i.i...ii.i....i.i.i.i.i...i...m...ii.i,.i...i.i..n
        LARRY REDDIC
        16397 COUNTY RD 363
        WINONA. TX 75792-5717




[TThe following are your child support obligations:
CIHILD SUPPORT PAYMENT PLAN 1                                                   MONTHLY




Pay this amount for April: S420.00
                                                 MESSAGES
   TOTAL PRINCIPAL            TOTAL INTEREST               TOTALARREARS            FUTUREPAY AMOUNT
       5801.Z5            *         $0.00                      S801.25                    $0.00
YOU ARE RESPONSIBLE FOR REMITTING YOUR CHILD SUPPORT
PAYMENT UNTIL YOUR EMPLOYER BEGINS WITHHOLDING.
BULLING STATEMENTS WILL NOW REFLECT INTEREST OWED IF YOU
&.€.? H4&A PASJIXAEBMAMCE.
STATE LAW PROVIDES THAT INTEREST IS OWED WHENEVER ANY CHILD
SUPPORT PAYMENT IS OVER 30 DAYS LATE.
ALL PAYMENTS DUE AFTER SEPTEMBER 1,1991 WILL ACCRUE
INTEREST IF NOT PAID ON TIME.
^•ftft>ViK\fcKmT3\ffi5TTCn^TCGKR©rr^^                      DFFKINOPAL,
INTEREST OR ARREARS OWED. PLEASE CONTACT THE OFFICE OF THE
ATTORNEY GENERAL AT 1-800-252-8014 OR YOUR LOCAL CHILD
SUPPORT UNIT.
       Internal Revenue Service
          United StatesDepartment of the Treasury

                                 This Product Contains Sensitive Taxpayer Data

                                         Account Transcript
                                                                              Request Date:       11-02-2012
                                                                             Response Date:       11-02-2012
                                                                           Tracking Number:     100147669809
 FORM NUMBER:       1040

TAX PERIOD:         Dec.   31,   2002



TAXPAYER IDENTIFICATION NUMBER:               XXX-XX-XXXX

SPOUSE TAXPAYER IDENTIFICATION NUMBER:        XXX-XX-XXXX


LARRY D REDDIC 6 LINDA C TATE



                            ANY MINDS SIGN SHOWN BELOW SIGNIFIES A CREDIT AMOUNT

ACCOUNT BALANCE:
                                                                    0.00
ACCRUED INTEREST:
                                                                    0.00       AS OF: Sep. 03, 2007
ACCRUED PENALTY:                                                    0.00       AS OF: Sep. 03, 2007



ACCOUNT BALANCE PLUS ACCRUALS
(this is not a payoff amount):                                      0.00



                    INFORMATION FROM THE RETURN OR AS ADJUSTED


EXEMPTIONS:
                                                                      05

FILING STATUS:                                     Married Filing Joint
ADJUSTED GROSS INCOME:                                         49,538.00
TAXABLE INCOME:                                                32,688.00
TAX PER RETURN:
                                                               3,212.00
SE TAXABLE INCOME TAXPAYER:                                        0.00

SE TAXABLE INCOME SPOUSE:                                          0.00

TOTAL SELF EMPLOYMENT TAX:                                         0.00



RETURN DUE DATE OR RETURN RECEIVED DATE (WHICHEVER IS LATER)                          ADZ.

PROCESSING DATE




                                                TRANSACTIONS




COOS EXPLANATION OF TRANSACTION                                    CYCLE      BA21                gsznzm
/   »




    150   Tax return filed                                      20032008 05-26-2003     $4,112.00

    n/a   18221-082-81104-3

    806   W-2 or 1099 withholding                                        04-15-2003    -37,673.00
    846   Refund issued                                                  05-26-2003     $3,561.00

                              This Product Contains Sensitive Taxpayer Data




                                                                                      CWA0093
- I 35H« gs




                          /£'




              c   ^   y
     iU4U U.S. Individual Income Tax Return ZUUZ                                                                   (99)              IRS USe Orty—Pond writtor staptetattinspaca.
                            tot»ygirJan.W)«c31.20tg.orolhyla»vflypaqbintno                                 .20Qg.«nrtiBQ             .20                      OUBNO.154&0074
                  r         Your fist Qsmo and «&&•!                            Last name                                                        i Your socud security number
    abel
                                LARRY                                           REDDIC                                                           I               XXX-XX-XXXX
                            Ifajoint return, spousefe first names              L35tA3fM                                                              Spouso'a social security number
    racoons.)
                                LINDA                         C                 TATE                                                                      .XXX-XX-XXXX
    5 trie IRS
                            Homead*eM{mimberardstreefl.»vciuhawaP.atx«.seelnstnttttora.                                    Apt no.
    eL                                                                                                                                                            Important!
                                PO BOX 130040                                                                                                                    You must enter
    3se print               City, townor pastaOee.state, anilZIPcode. Ifyouhavea foreign address,see instructions.                                            your SSN(s) above.
    ypa
                  V             TYLER                                               TX        75713
    sMantiai                                                                                                                               '             You                    Spouse
    ctloa Campaign              Kota.Checttng~r>s~ariB notchangevourtaxorreduceyourrefund.
    «instructions.)    •        Doypu.OfyourspcKoegfflingaM^'eturn.viantOtoaototMsfUna'?                                                       •» UYes®No DresSl
                        lj~JSntgte                                                                4|~~] Head ofh«JsehokJ(vrithQU8fifring person). (See mstr.)
    ling Status         2 OH Married fffinrj Jointly (even ifonly onehad income)
                                                                                                          t Qusfityina ponoii n • chnd but not your OEpondnnCwttr
                                                                                                          ttvachilifsAaRiohara. •>•

    eckordy             3 f~|Married fifing separatery. Enterspouse's SSNabove
    ibox
                                L_l and fufl name here. •»                                        5 n ^S5afymgvwo^iB¥(er)vr-
    imsW-2and
                                b   Tax-exempt interest Ob not include on Ere 8a                            . | 8b j                                     0

    26 here.                9       OrtfnaiydflMeno^ Attach SctuxtuleB if requ^                                                                                    9
    :o attach           10          Taxabte refunds, credits, or offsets of state and localincome taxes (see instruclions) . .                                     10
    rm(s) 10994*        11                                                                                                                                         11
    «was                                                                                                                                                                                 0
                        12          Business income or (toss). Attach Schedule C or C-EZ . . .                                                                     12
    hheid.
                        13          Capitalg^orGoBsXAttachScheduleDifrexRj^                                                     '*- \~\                            13                    0
                        14          Other gams or (losses). Attach Form 4797                                                                                       14
    outfidrwt          15a          KM distributions                        |15a|                         1b Taxable amount (see instructions)                    15b                    0
    aW-2.              16a                                                                                                                                        16b                    0
    (instructions.
                       17           Rental realestate, reyaSes, partners*^ S corporations.tnjsts,e^                                        .......                 17
    dose, but do       18           Farm income or (Joss). Attach Schedule F                                                                                                             0
                                                                                                                                                                   18
    attach, any
                       19                                                                                                                                         19
    me
                       26           TuBion and fees deduction (see instructions)                                     26                                      0
                       27           Archer MSA deduction. Attach Form 8853                                          27                                    0
                       28           Moving expenses. Attach Form 3903 . .                                           28                                       0
                       29           One^iarfof setf-employmera tax Attach SctieduleSE                               29                                    0
                       30           Seti-etrpkiyedheaim insurance o^airtm(s^                                        30                                    0
                      '31           Self-emptoyed SEP. SIMPLE, andquaBAed plans                                     31                                    0
                       32           Pertttyoneafyvnftdrawalef savings                                               32                                    0
                       33a          ASmonypaid b ReepienfeSSN e- ..                                                ,«ft
                       34           Add fines 23 through 33a
                      35 Subtract fine 34 from fine 22.Thisis your adjustedgross income . . . .                                                                                 49,538
\            ferOiscfc>s]ire.Prhracy Act and PapervtufcReduce
                                                                                                                                     J^k£M                                    1040(2002)

                                                                                                                                     EXHIBIT NO.
                                                                                                                                                                                       CWA0094
                              ^ffa§|<                           ^^P|
                                           NO. 12-1808-D
                            2013 m -6 PN I?.- 02
IN THE MATTER OF                                 §      IN THE DISTRICT COURT
THE MARRIAGE OF             bMiTH Oui my TEX§S
                            ey_                  §
LINDA C. TATE-REDDIC                        TPijtT      321ST JUDICIAL DISTRICT
AND                                              §
LARRY REDDIC, SR.                                §      SMITH COUNTY, TEXAS

                           JOINT MOTION FOR CONTINUANCE

       This Motion for Continuance is brought by Linda C. Tate-Reddic, Petitioner, and Larry

Reddic, Sr., Respondent, who show in support:

       1.      This case is set for trial on August 20, 2013.

       2.      The parties and attorneys attended a mediation on May 09, 2013 with Beau

Sinclair as mediator.   The mediation was halted to allow the parties time to gather more

information and to schedule depositions.

       3.      The depositions have been completed and the parties are ready to resume the

mediation.


       4.      This continuance is not soughtsolely for delay but that justice may be done.

Linda C. Tate-Reddic and Larry Reddic, Sr. pray that the Court grant the Motion for

Continuance.




                                              NATALIE FLETCHER
                                              731 S. Vine Avenue
                                              Tyler, TX 75701
                                              Tel: (903) 592-0055
                                              Fax: (903) 592-6677
*%*&?                                                  Ndteftie Fletcher
                                                       State Bar No. 24058362
                                                       Attorney for Petitioner


                                                  Signed on.    ?/*>//3
                                                 TINA HIGH BRUMBELOW
                                                 P.O. Box 7677
                                                 Tyler, TX 75711
                                                 Tel: (903) 533-1339
                                                 Fax: (903) 592-6684


                                                 By:                                &
                                                 Tina High Brumbelow
                                                 State Bar No. 24031890
                                                 Attorney for Respondent

                                                 Signed on.       ^7/3
                I, the undersigned attorney of record, swear under oath that the above Motion for

        Continuance is true and correct.




                                                 Natalie Metcher            _^j.-.
                                                 Attorney for Linda C. Tate-Reddic
              X^016 ^
        SIGNED under oathbefore me on <> /(pf/^J          .


                                                       VmIl£oLE^~
                                                 Notary Public, State of Texas

               I, the undersigned attorney of record, swear under oath that the above Motion for

        Continuance is true and correct.
                                         Tina High Brumbelow
w
                                         Attorney for Larry Reddic, Sr.


       SIGNED under oath before me on   1M2L

                   *                     Notary Public, State of Texas




^5^'
      TYLER AZALEA STATION
            TYLER, Texas
              757019998
            4822710711-0094                      5UTS 'PostalgSeKvice
01/15/2015 (903)597-4242 03:12:32 PM
                                           in     'Domestic Mail Only"\
=—.           Sales Receipt
Product            Sale Unit    Final            iffl!rFBlfflHi'"H"J''|,il-via Sr _
                                           HI
                                           O
                                  $8.45
  Issue Postage:
                                                   w~si&;zp&'~Z^j~~"'-j£ _75-7^ £,
                                                  PS^F6rrni386d^u|y!2i)14|
 Total;                           $8.45

 Paid by:
 Debit Card                        $8.45
   Account #:         XXXXXXXXXXXX3517
                      roioeo